In a negligence action to recover damages for personal injuries, defendant James Eanuzel appeals from an order of the Supreme Court, Kings County (Adler, J.), dated March 16,1982, which denied his motion for summary judgment. Order affirmed, with $50 costs and disbursements. A question of fact exists on this record as to (1) whether or not defendant Eanuzel gave implied permission to defendant Kitlitz to road test his car, after repairs were completed and, assuming that implied permission was given, (2) whether or not Kitlitz was actually road testing the car, or was merely engaged in personal use of the car, at the time of the accident. Accordingly, Eanuzel’s motion for summary judgment was properly denied. Damiani, J. P., Mangano, Gibbons and Gulotta, JJ., concur.